Citation Nr: 1127840	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines Iowa, which denied the benefit sought on appeal.  

In July 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Des Moines RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In December 2009, the Board remanded the matter to afford the Veteran another VA examination and opinion.  One was obtained in January 2010.  As will be discussed below, the Board finds this opinion adequate upon which to base a determination.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be causally or etiologically related to the Veteran's military service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2005 with regard to the claim.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2005.  In a March 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) disability records were obtained in February 2006 and were also reviewed.  

Pursuant to the Board's December 2009 remand, a VA examination with respect to the claim was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  In particular, the examiner referenced the February 1960 and November 1967 audiograms and that the Veteran was a jet engine mechanic.  

The Board observes that the January 2010 VA examiner recorded the exact audiometric readings noted on the November 1967 separation examination and did not provide a conversion from ASA to ISO-ANSI.  Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA).  Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted.  The Board observes that these audiometric readings were recorded on November 8, 1967, eight days after the November 1, 1967 shift from ASA to ISO-ANSI.  Therefore, there is no error in the examiner not performing the conversion as it is not to be presumed.  The Board observes that the examiner properly converted the February 1960 audiometric readings from ASA to ISO-ANSI and has no reason to doubt her conclusion that the November 8, 1967 audiometric readings were already set to ISO-ANSI standards.

In June 2011 the Veteran's representative's contended that the January 2010 examination is not adequate because the VA examiner did not define the term "ratable hearing at discharge" as stated by the September 2005 VA examiner.  However, the Board does not find this remandable error.  As will be discussed below, the January 2010 VA examiner supports her conclusion that the Veteran's hearing loss is not at least as likely as not related to his in-service noise exposure and ear trauma/infections by nothing that there was no significant threshold shift from entrance to separation.  In other words, the examiner did not rest her conclusion on a finding of no ratable hearing at discharge.  Further, the Board is not relying on the September 2005 VA examination in rendering this decision.  Therefore, it is immaterial whether the examiner addressed it or not.  As the examiner fully considered the relevant evidence of record and fully supported her opinion with a detailed rationale, the Board finds that there is substantial compliance with the December 2009 Board remand directives and that the January 2010 VA examination is adequate upon which to base a determination.  See Dyment, 13 Vet. App. at 146-47.

In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a November 2006 SOC (statement of the case) and February 2009 and 2010 SSOCs (supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  The Veteran contends that his current bilateral hearing loss was caused by his military service.  He contends that his hearing loss may be due to noise exposure in service as a jet engine mechanic or that it may be due to infections or injuries to his ears/head during service.  His service personnel records confirm that he served as a jet engine mechanic, and his service treatment records show that he was subject to periodic audiometric testing given his duties around jet engines.  See AF Forms 1490, Hearing Conservation Data, Feb. 1960, Aug. 1966, and Sept. 1967.

The Veteran's service treatment records are absent for a diagnosis of hearing loss.  On the January 1960 enlistment examination, audiometric testing was not done, although whispered voice testing was 15/15 for each ear.  His ear drums were marked abnormal and were noted to have scarring and retraction of his tympanic membranes.  In February 1960, audiometric testing was done and a note on the report indicated that the Veteran "got slapped in right ear and got an ear ache."  

In February 1960, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
10 (20)
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
0 (10)
10 (15)

(NOTE: Before November 1, 1967, audiometric results were reported by the military in standards set forth by the American Standards Association (ASA). (VA used ASA standards on or before June 30, 1966.) Those are the figures on the left of each column and are not in parentheses. Since the mid-1960s, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) and have been used by the military, for the most part, unless otherwise noted. (VA has used ISO-ANSI standards, unless otherwise noted, since July 1, 1966.) In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

With regard to in-service infections and injuries, the Veteran's service treatment records indicate several instances where the Veteran received treatment for problems with his ears.  Specifically, in February 1960, the Veteran received treatment for an "ear ache" following a complaint that he had been slapped across his right ear.  In May 1963, the Veteran received treatment to the fronto-parietal area of his head after a "horse collar" fell off an airplane he was working on.  (The veteran indicated in his testimony before the Board in July 2009 that he believed this injury may have caused his hearing loss.)  In August 1963, he received treatment for an ear ache to his right ear.  The impression was otitis media.  In September 1966, the Veteran received treatment for a left ear ache which was diagnosed as otitis media with perforation.

At the time of his separation in November 8, 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
10
5
20
20

Thus, there was no showing of hearing loss during the Veteran's service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

The Board also observes that the Veteran marked "no" when asked if he had hearing loss on his November 1967 separation report of medical history.  When asked about this during his hearing, the Veteran testified that he did not notice hearing loss at the time of his discharge and did not think it was important.  Following service, the Veteran was treated at the VA for ear problems beginning in 1994.  When asked by the undersigned if he had trouble with his ears between 1968 and 1994, the Veteran answered that he had buzzing, wax build up, and was not sure if he had infections.  However, he did feel that he had hearing loss from the time of his separation.  

The evidence reflects that in April 1994, the Veteran presented with complaints of hearing blood "surging" into his left ear and a "swishing sound."  The ear, nose, and throat (ENT) physician noted an abnormality of the tympanic membrane and gave a provisional diagnosis of acoustic neuroma.  The Veteran underwent an audiological examination in December 1994 wherein he reported that he had hearing loss for several years.  The examiner noted the Veteran's "significant" history of noise exposure and noted that there were "air bone gaps" found in the Veteran's left ear at 250 and 1000 hertz and assessed middle ear pathology in the left ear.  A July 2004 treatment note indicates the Veteran complained of tinnitus and left ear hearing loss which he related to his aircraft mechanic duties in service.  The physical examination showed "shiny" bilateral tympanic membranes with no cerumen impaction.  A January 2005 examination noted an abnormal bone structure in the Veteran's left ear with a possible tympanic membrane rupture.  The Veteran was referred for an ENT consult due to the conductive component hearing loss in his left ear.  The Veteran presented for his ENT consult in April 2005, wherein the examiner reviewed the Veteran's history and assessed him with bilateral sensorineural hearing loss worse on the left than on the right with a conductive component on the left, which was unlikely to be aided with surgical exploration.

In September 2005, the Veteran underwent an audiological examination in conjunction with his claim.  Audiometric testing confirmed that the Veteran has a current bilateral hearing loss disability for VA service connection purposes under 38 C.F.R. § 3.385.  The examiner noted the Veteran's complaints that he had more difficulty hearing from the left ear than the right and noted that the Veteran's hearing examinations in service were normal.  The examiner also documented the Veteran's history of noise exposure in service, as well as denial of recreational noise exposure.  After examination, the examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in his right ear and mild to severe mixed hearing loss in his left ear with a noted conductive component in the low frequencies.

The examiner opined that since there was no rateable hearing loss at discharge it is not likely that the Veteran's hearing loss is a result of noise exposure/acoustic trauma during his military service.  The Board remanded for another opinion for an examiner to discuss the relevance, if any, of the threshold shifts when comparing the results of the February 1960 audiometric testing with that at the time of separation in November 1967, the impact of the in-service infections, and for an examiner to address what might have been met by "rateable" hearing loss at discharge.  The Board is not relying on this opinion when making its decision.  

In January 2010, the Veteran underwent another VA examination.  The examiner reviewed the Veteran's claims file and noted that he served as a jet engine mechanic.  The examiner stated that the Veteran had normal hearing sensitivity from 500 to 4000 hz in both ears at separation.  He also had no significant shift in hearing sensitivity from February 1960 to November 1967.  Thus, it is not at least as likely as not that the Veteran's current hearing loss is the result of acoustic trauma/noise exposure or a result of an ear trauma/ear infection in service.  Instead, the examiner noted that additional noise exposure, aging, and health conditions since military separation are likely contributing factors in the Veteran's hearing loss.

The examiner reasoned that the audiometric testing did not provide any evidence that the Veteran suffered a hearing loss in service.  Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  The Veteran's hearing had not gotten worse more than 10 db from his entrance to his exit physical at least at one of the ratable frequencies.  According to the literature, one can expect a threshold change to vary from test to test for as much as 10 db.  Therefore, for a threshold shift to be considered a significant change it must change more than 10 db.  Since the Veteran's hearing did not change more than 10 db, it is not as likely as not there has been a significant change in hearing.  It is not likely that his current hearing loss is from military noise exposure.  

The Board finds the January 2010 VA examiner's opinion to be highly probative.  The examiner provided a thorough rationale to support her conclusion that was based on her expertise as an audiologist and the medical literature.  Therefore, the Board affords it great persuasive value.

In conclusion, the most probative evidence indicates that the Veteran has hearing loss that is not related to service.  There is no in-service documentation of hearing loss and there is no persuasive medical evidence indicating that his hearing loss is related to his in-service acoustic trauma, infections, and ear/head injuries.  Although the Board finds the Veteran's assertions that he had a decrease in hearing acuity from shortly after his separation from service to the present to be competent and credible, the Veteran is not competent to state that his hearing loss is etiologically related to his in-service acoustic trauma, infections, and ear/head injuries.  Moreover, the Board finds the January 2010 VA examiner's opinion to be the most probative evidence as it is based on knowledge and medical literature pertaining to how hearing loss develops.  Additionally, the evidence does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection must be denied.  38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


